Citation Nr: 1426714	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  14-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued the denial of service connection for bilateral hearing loss and tinnitus issued in a previous final decision.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2008, the RO issued a rating decision which denied the Veteran's original claims seeking entitlement to service connection for bilateral hearing loss and tinnitus; bilateral hearing loss was denied on the basis that there was no evidence of hearing loss during service or within a year of the Veteran's discharge from service, and no evidence bilateral hearing loss was incurred in or caused by service; tinnitus was denied on the basis that there was no evidence it was incurred in or caused by service.  

2.  Additional evidence submitted since August 2008 on the issues of service connection for bilateral hearing loss and tinnitus does not raise a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in November 2011 with regard to the claims for service connection for bilateral hearing loss and tinnitus.  The letter addressed all of the notice elements, to include those required by Kent, and was sent prior to the unfavorable decision rendered by the AOJ that is the subject of this appeal in May 2012.  

The duty to assist was also met in this case.  The Veteran's available service treatment records were obtained, as were all identified VA and private treatment records.  A VA examination with respect to the claims for service connection for bilateral hearing loss and tinnitus was conducted in November 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that no audiological results or opinion on etiology was provided by the November 2011 VA examiner.  It finds, however, that the examination report is adequate as the VA examiner clearly indicated, as requested, that the Veteran could not be tested.  Moreover, the examiner provided a sufficient explanation as to why the Veteran could not be tested, namely that despite repeated attempts and reinstruction, the audiological test results were not reliable and the Veteran could not be conditioned to respond reliably and consistently during speech recognition testing.  The examiner also explained that since results were unreliable and unsuitable for rating purposes, no opinion could be provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for service connection for bilateral hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, all known and available records relevant to the issues of service connection for bilateral hearing loss and tinnitus have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims for service connection for bilateral hearing loss and tinnitus at this time is not prejudicial to the appellant.

Claims to Reopen

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  The RO initially declined to reopen the claims in the May 2012 rating decision that is the subject of this appeal, but subsequently reopened and adjudicated the claims on the merits in a February 2014 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In an August 2008 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss on the basis that there was no evidence of hearing loss during service or within a year of the Veteran's discharge from service, and no evidence bilateral hearing loss was incurred in or caused by service.  The RO also denied a claim for entitlement to service connection for tinnitus on the basis that there was no evidence it was incurred in or caused by service.  The Veteran did not appeal this rating decision and it became final.  

The Veteran filed a claim to reopen in October 2011, and this appeal ensues from the May 2012 rating decision that declined to reopen the claims for service connection for bilateral hearing loss and tinnitus.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence before the RO in August 2008 included the Veteran's statement that he was a machine gunner in the military and that he fired 30 caliber machine guns, pistols and rifles within close range without hearing protection.  The 30 caliber machine guns were rapid fire and constant noise.  The Veteran also reported constant ringing in his ear and asserted that during training, he was having pain in his ear from the weapons and afterwards noticed that he was having a loud, high pitched, penetrating "whistle" sound in his right ear.  See VA Form 21-4138.  

Evidence before the RO in August 2008 also included the Veteran's available service treatment records, which were devoid of reference to complaint of, or treatment for, any problems with hearing acuity or tinnitus.  At his discharge examination in May 1955, the Veteran's bilateral hearing using the whispered voice test was 15/15, there were no complaints made as to a decrease in hearing acuity and/or tinnitus, and clinical evaluation of his ears and drums was normal.  See report of medical examination.  

Evidence before the RO in August 2008 also included VA treatment records, which document the Veteran's complaint of being hard of hearing and list hearing loss on his problem list, but which do not contain an opinion regarding the etiology of the hearing loss and which are devoid of reference to complaint of, or treatment for, tinnitus.  

Evidence added to the record since the issuance of the August 2008 rating decision includes VA and private treatment records.  Although the VA treatment records still list bilateral hearing loss as one of the Veteran's problems, they still do not contain an opinion regarding the etiology of the bilateral hearing loss.  They are also still devoid of reference to complaint of, or treatment for, tinnitus.  The private treatment records obtained from the Veteran's primary care physician, Dr. A.D.C., are devoid of reference to complaint of, or treatment for, either bilateral hearing loss or tinnitus.  

Evidence added to the record since the issuance of the August 2008 rating decision also includes a November 2011 VA examination report, during which no audiological results were obtained due to the examiner's inability to test the Veteran.  As noted above, the examiner explained that despite repeated attempts and reinstruction, the audiological test results were not reliable and the Veteran could not be conditioned to respond reliably and consistently during speech recognition testing.  The examiner also explained that since results were unreliable and unsuitable for rating purposes, no opinion could be provided.  

Evidence added to the record since the issuance of the August 2008 rating decision also includes a statement from the Veteran's wife.  She reports that she married the Veteran in February 1964 after approximately six months of dating.  The Veteran's wife indicates that she was aware from the onset of their relationship that there was something wrong with his hearing; that on occasion, the Veteran would have a quizzical look on his face and he would respond that he thought he had heard a whistle when she asked what was wrong; and that the Veteran had stated many times that this sound had been present to some degree or another since active duty.  The Veteran's wife also reported that the Veteran's hearing had progressively worsened over the years, and so had the tinnitus.  

The evidence cited in the preceding three paragraphs was not previously of record and is thus considered new.  However, none of it is considered material because it could not reasonably substantiate the claims were they to be reopened.  This is so because the VA and private treatment records and the November 2011 VA examination do not establish that the Veteran had hearing loss during service, that he had hearing loss within a year of his 1955 discharge from service, or that his current bilateral hearing loss and/or tinnitus were incurred in or caused by service.  The Veteran's wife's statement is not material as it only establishes that the Veteran made complaints of tinnitus, and that she noticed a decrease in his hearing acuity, in approximately 1963, which is about eight years after the Veteran's May 1955 separation from service.  Although the Veteran reported the onset of tinnitus during service at the time of the November 2011 VA examination, he did not report continuous symptoms of tinnitus since then.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus and that the claims to reopen must be denied.



ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for tinnitus.  The request to reopen this claim is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


